internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-123967-01 date date county plan dear this responds to a ruling_request dated date submitted on behalf of the county by its authorized representative concerning whether line of duty disability benefits paid to disabled participants in the plan are excludable from the gross_income of the recipients under sec_104 of the internal_revenue_code the code the plan was established by county ordinance to provide retirement benefits disability benefits and survivor's benefits to certain employees of the county and their beneficiaries section dollar_figure of the plan sets forth the disability benefits under the plan and provides as follows a ordinary disability if a participant reaches a termination_date by reason of total and permanent disability the participant shall be entitled to receive a monthly disability benefit equal to the greater of the amounts determined in accordance with paragraph or paragraph as follows if a participant has completed at least five years of eligibility service the annual_benefit payable pursuant to this paragraph shall be equal to multiplied by the participant's average compensation multiplied by the participant s years of credited service to a maximum of years if the participant is under age or has earned less than years of credited service as of the termination_date the participant's years of credited service are projected so that they include both the actual years of credited services plus any credited service which would otherwise have been earned as the earlier of a the participant' sec_62nd birthday or plr-123967-01 b the date the participant would have earned years of credited service if the participant has completed at least five years of eligibility service the annual_benefit payable pursuant to this paragraph shall be the participant’s accrued_benefit based upon the participant’s actual years of credited service and average compensation at his or her termination_date without actuarial reduction and notwithstanding the provisions of sec_4 d below without reduction for any benefits payable under the workers’ compensation law of state b line of duty disability except as provided in paragraph of this subsection a participant regardless of his length of service who terminates employment by reason of total and permanent disability which as determined in accordance with rules established by the administrator is incurred as a result of an accident or injury which has been sustained as an active covered_employee and which has been ruled compensable under the workers’ compensation law of state shall be entitled to receive a monthly benefit equal to the greater of i ii iii the benefit determined pursuant to a above or if the line of duty disability is a catastrophic disability as defined in subparagraph ii below a monthly benefit equal to e of the participant’s_compensation plus the participant's employee contributions benefit or if the line of duty disability is a non-catastrophic disability as defined in subparagraph iii below a monthly benefit equal to d of the participant's_compensation plus the participant's employee contributions benefit sec_4 b i of the plan defines line of duty disability as a total and permanent disability incurred as a result of an accident or injury which has been sustained as a result of service as an active covered_employee and which has been ruled compensable under the workers’ compensation law of state sec_4 b ii of the plan defines catastrophic disability as a line of duty disability a by reason of which the participant will be permanently prevented from plr-123967-01 engaging in any substantial gainful employment or b which severely limits one or more major life activities sec_4 b iii of the plan defines non-catastrophic disability as a line of duty disability which is not a catastrophic disability under sec_1 p of the plan the employee contributions benefit consists of contributions to the plan and earnings thereon you request a ruling that sec_4 b of the plan is a statute in the nature of a workmen’s compensation act and benefits paid thereunder are excludable from the gross_income of the recipients under sec_104 of the code sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts benefits payable under sec_4 b of the plan are limited to total and permanent disabilities that have been ruled compensable under the workers'_compensation law of the state accordingly sec_4 b constitutes a statute in the nature of a workmen's_compensation_act a participant who terminates employment by reason of a catastrophic disability is entitled to receive a monthly benefit equal to the greater of 66e of the participant's_compensation plus the participant's employee contribution benefit or the participant's ordinary disability benefit a participant who terminates employment by reason of a non-catastrophic disability is entitled to receive a monthly plr-123967-01 benefit equal to the greater of 33d of the participant’s_compensation plus the participant’s employee contributions benefit or the participant’s ordinary disability benefit in revrul_68_10 1968_1_cb_50 the service concluded that payments based on a percentage of an employee’s compensation in that case were excludable under sec_104 the monthly benefits payable under sec_4 b ii and b iii of the plan e and d of compensation respectively are not determined by reference to the participant’s age length of service or prior contributions however the participant's ordinary disability benefit and employee's contribution benefit are not excludable from gross_income under sec_104 of the code because they are based on age length of service or prior contributions in revrul_80_44 1980_1_cb_34 a statute in the nature of a workmen's_compensation_act provided for an allowance of the greater of a percent of the individual's average final compensation or b the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of the final_average_compensation any excess over percent of final_average_compensation was attributable to length of service and therefore not excludable from gross_income based on the authorities cited above and on the representations made we conclude as follows sec_4 b of the plan constitutes a statute in the nature of a workmen's_compensation_act under sec_1_104-1 of the regulations monthly benefits received under sec_4 b ii of the plan for catastrophic disability are excludable under sec_104 of the code to the extent they do not exceed e of the participant's_compensation amounts received under sec_4 b ii of the plan in excess of e of the participant's_compensation are not excludable from gross_income because they are determined by reference to age length of service or prior contributions amounts received under sec_4 b iii of the plan for non-catastrophic disability are excludable under sec_104 of the code to the extent they do not exceed 33d of the participant's_compensation amounts received under sec_4 b iii of the plan in excess of 33d of the participant's_compensation are not excludable from gross_income because they are determined by reference to age length of service or prior contributions plr-123967-01 except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely felix zech assistant chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
